DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/901,159, filed on February 21, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gottl et al. U.S. Application Publication No. 2006/0114168 (hereinafter, Gottl), in view of Semonov, U.S. Application Publication No. 2009/0195471 (Semonov).

Regarding claim 1, Gottl in figures 1-9 discloses a base station antenna comprising: a reflector plate made of a metal material (reflector plate 1); a plurality of radiators (dipole antenna elements 2) formed on the reflector plate (1) and forming one or more arrays; and conductive rods (Fig. 7 and 8: surface elements 3a) positioned on both sides of each of the plurality of radiators (2).
Figures 7 and 8 don’t show: “wherein the conductive rods are formed in parallel with the arrays formed by the plurality of radiators”.  

In addition, for the sake of argument, Semonov in figures 2 and 3 teaches a base station antenna having dipole radiating elements (10) wherein the conductive rods (pattern augmentation rods 216) are formed in parallel with the arrays formed by the plurality of radiators (10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form a base station antenna wherein the conductive rods are formed in parallel with the arrays formed by the plurality of radiators taught by Semonov in the base station of Gottl to form the claimed invention, in order to create antennas that provide parasitic enhancement of azimuth beam width and to provide parasitic coupling to the antenna beam thereby expanding the beam pattern of the array to form a substantially omni-directional beam pattern (Semonov Para. 10 and 26)

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gottl and Semonov, as applied to claim 1 above, and further in view of Dong,  Chinese Patent Document CN 201233958 Y (hereinafter, Dong).

Regarding claims 2 and 3, Semonov and Gottl are silent on disclosing a base station antenna, further comprising a metal patch positioned on an upper side of each of the plurality of radiators; and wherein each of the plurality of radiators comprises: a balun part having a 
However, Dong in figures 1-4 teaches a base station antenna, further comprising a metal patch (3) positioned on an upper side of each of the plurality of radiators (1); and wherein each of the plurality of radiators (1) comprises: a balun part (4) having a plurality of holes (see figure 3) formed therein; and a radiating part (1) formed extending from the balun part (4), and wherein the metal patch (3) is positioned such that a middle of the metal patch overlaps a middle of a respective radiator (1), and the metal patch (3) has an area larger in size than an area of an upper surface of the balun part (4). (See figures)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the patch antenna of Dong in the Gottl/Semonov base station antenna to form the claimed invention, in order for the patch antenna to electromagnetically couple with the main radiators and excite a higher operating frequency with better standing wave ratios. (See Dong, translation provided by examiner) 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gottl et al. U.S. Application Publication No. 2006/0114168 (hereinafter, Gottl), in view of Dong, Chinese Patent Document CN 201233958 Y (hereinafter, Dong).


Gottl does not disclose: and a metal patch positioned on an upper side of each of the plurality of radiators, wherein each of the plurality of radiators comprises: a balun part having a plurality of holes formed therein; and a radiating part formed extending from the balun part, and wherein the metal patch is positioned such that a middle of the metal patch overlaps a middle of a respective radiator, and the metal patch has an area larger in size than an area of an upper surface of the balun part.
However, Dong in figures 1-4 teaches a base station antenna, further comprising a metal patch (3) positioned on an upper side of each of the plurality of radiators (1), wherein each of the plurality of radiators (1) comprises: a balun part (4) having a plurality of holes (see figure 3) formed therein; and a radiating part (1) formed extending from the balun part (4), and wherein the metal patch (3) is positioned such that a middle of the metal patch overlaps a middle of a respective radiator (1), and the metal patch (3) has an area larger in size than an area of an upper surface of the balun part (4). (See figures)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the patch antenna of Dong in the Gottl base station antenna to form the claimed invention, in order for the patch antenna to electromagnetically couple with the main radiators and excite a higher operating frequency with better standing wave ratios. (See Dong, translation provided by examiner) 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gottl and Dong, as applied to claim 4 above, and further in view of Semonov, U.S. Application Publication No. 2009/0195471 (hereinafter, Semonov).

Regarding claim 5, Gottl in figures 1-9 discloses a base station antenna further comprising conductive rods (Fig. 7 and 8: surface elements 3a) positioned on both sides of each of the plurality of radiators (2), 
Figures 7 and 8 don’t show: “wherein the conductive rods are formed in parallel with the arrays formed by the plurality of radiators”.  
However, Gottl in figures 1 and 4 teaches surface elements (3a) are formed in parallel with the arrays formed by the plurality of radiators (2). 
In addition, for the sake of argument, Semonov in figures 2 and 3 teaches a base station antenna having dipole radiating elements (10) wherein the conductive rods (pattern augmentation rods 216) are formed in parallel with the arrays formed by the plurality of radiators (10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form a base station antenna wherein the conductive rods are formed in parallel with the arrays formed by the plurality of radiators taught by Semonov in the base station of Gottl and Dong to form the claimed invention, in order to create antennas that provide parasitic enhancement of azimuth beam width and to provide parasitic coupling to the antenna beam thereby expanding 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845